                                             Case 4:20-cv-03859-JST Document 7 Filed 07/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JESSICA HERNANDEZ,                               Case No. 20-cv-03859-JST
                                                        Petitioner,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10        WARDEN,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On June 11, 2020, plaintiff filed the instant petition for a writ of habeas corpus. ECF No.

                                  14   1. That same day, the Court informed petitioner that this action was deficient because he had not

                                  15   submitted a petition on the proper form and had not paid the filing fee or submitted an in forma

                                  16   pauperis application. ECF Nos. 2, 3. Petitioner was instructed to, within twenty-eight days of the

                                  17   date of the order, file a completed petition on the proper form and either pay the filing fee or

                                  18   submit an in forma pauperis application. Id. Petitioner was provided copies of the Court’s habeas

                                  19   petition form and in forma pauperis application form. Id. The deadline has passed, and petitioner

                                  20   has not filed a completed petition on the proper form. Petitioner also has neither paid the filing fee

                                  21   nor submitted an in forma pauperis application. The Court therefore DISMISSES this action

                                  22   without prejudice. Because this dismissal is without prejudice, petitioner may move to reopen the

                                  23   action. Any such motion must be accompanied by a completed petition on the proper form and

                                  24   either a complete in forma pauperis application or the filing fee.

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                           Case 4:20-cv-03859-JST Document 7 Filed 07/23/20 Page 2 of 2




                                   1         The Clerk shall enter judgment and close the file.

                                   2         IT IS SO ORDERED.

                                   3   Dated: July 23, 2020
                                                                                     ______________________________________
                                   4
                                                                                                   JON S. TIGAR
                                   5                                                         United States District Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
